Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 April 2021 has been entered.

Response to Arguments
	Applicant’s amendments to the drawings, filed 8 April 2021, have overcome the drawing objection regarding not showing the first propeller protruding from the duct and the second propeller being encapsulated by the duct (see previous office action dated 8 January 2021). This drawing objection has been withdrawn. Applicant’s amendments to the claims have removed the “clutch” limitation from claims 3, 6, 18, and 19; therefore the drawing objection in the previous office action regarding the clutch not being shown is withdrawn. Applicant’s amendments to the claims, specifically the cancellation of claim 12, has obviated the need to show the limitations previously recited in claim 12; therefore the drawing objection regarding the limitations of claim 12 (see previous office action) has been withdrawn.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 13 incorporate the allowable subject matter identified in the previous office action dated 8 January 2021; reasons for allowable subject matter are set forth therein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN GETACHEW whose telephone number is (571)272-4826. The examiner can normally be reached Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIAN B GETACHEW/Examiner, Art Unit 3745     

/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745